Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 1 of 7 PageID #: 233



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
KALYN JONES,

                        Petitioner,
                                                MEMORANDUM AND ORDER
            -against-                           10-CR-0093(JS)

UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES
For Petitioner:     Peter Kirchheimer, Esq.
                    Federal Defenders of New York
                    1 Pierrepont Plaza, Sixteenth Floor
                    Brooklyn, New York 11201

For Respondent:         Anthony Bagnuola, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Under Administrative Order 2016-05, petitioners were

granted permission to file “form” or “placeholder” petitions “[i]n

light of the United States Supreme Court decision in Johnson v.

United States, 576 U.S. 591, 135 S. Ct. 2551, 192 L. Ed. 2d 569

(2015), and the fact that several hundred petitions [we]re expected

to be filed by federal prisoners seeking relief under 28 U.S.C. §

2255 before the statute of limitations expires on June 27, 2016.”

(Admin. Order 2016-5, ECF No. 41-1.)        On June 22, 2016, petitioner

Kalyn    Jones   (“Petitioner”),      through   counsel,    filed   such    a
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 2 of 7 PageID #: 234



placeholder petition seeking to vacate, set aside, or correct his

conviction and sentence pursuant to 28 U.S.C. § 2255 (“Section

2255”) and Administrative Order 2016-05 (hereafter, the “Motion”).

(See Mot., ECF No. 41.)      On August 22, 2019, the Government opposed

the Motion, arguing that, pursuant to the Second Circuit’s decision

in United States v. Hill, 890 F.3d 51 (2d Cir. 2018), Petitioner’s

claim has no merit.      (Gov’t Resp., ECF No. 44.)        For the reasons

that follow, Petitioner’s Motion is DENIED.

                                BACKGROUND

I.    The Indictment and Guilty Plea

            Familiarity with the facts underlying this case are

presumed, but by way of review, the Court provides the following

summary.     On February 11, 2010, Petitioner was charged with six

counts of robbery in violation of the Hobbs Act, 18 U.S.C. §

1951(a).    (See Indictment, ECF No. 9.)        Specifically, Petitioner

was charged with: one count for the robbery of the Uniondale

Liquors store; one count for the robbery of a Sunoco gas station;

one count for the robbery of a Golden Krust restaurant; one count

for the robbery of a 7-Eleven store; one count for the robbery of

a Dunkin Donuts store; and one count for the robbery of a Fast

Break convenience store. (See id., Counts One, Three, Five, Seven,

Nine, and Eleven, respectively.)          Petitioner was also indicted on

six counts of Possession of a Firearm During a Crime of Violence,

in violation of 18 U.S.C. §§ 924(c)(1)(A)(i), 924(c)(1)(A)(ii),

                                      2
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 3 of 7 PageID #: 235



and 3551, et seq., corresponding to each of the robberies.              (See

id., Counts Two, Four, Six, Eight, Ten, and Twelve.)

            On May 6, 2011, Petitioner pled guilty to Count Nine,

Hobbs Act Robbery, in violation of 18 U.S.C. §§ 1951(a) and 3551,

et seq., and Count Twelve, Use of a Firearm in Furtherance of a

Crime of Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii),

(ii) and 3551, et seq.      (See Min. Entry, ECF No. 32.)       On June 21,

2011, the Court sentenced Petitioner to a term of approximately

114    months’    imprisonment,       with   30   months’    incarceration

attributable     to   Count    Nine    and   84   months’    incarceration

attributable to Count Twelve, followed by five years’ supervised

release.    (See Min. Entry, ECF No. 38; Sent’g J., ECF No. 39.)

II.   Post-Conviction Proceedings

            On June 22, 2016 and pursuant to Section 2255, Petitioner

moved to vacate his conviction arguing that his conviction for

Count Twelve is invalid under Johnson because Hobbs Act robbery no

longer qualifies as a Section 924(c) crime of violence under that

statute’s Residual Clause, i.e., § 924(c)(3)(B), or its Force

Clause, 1 i.e., § 924(c)(3)(A).       (Mot. at ECF p. 4 (“[U]nder United

States v. Johnson, 135 S. Ct. 2551 (2015), the Hobbs Act Robbery,

18 U.S.C. 1951, no longer qualifies as a ‘crime of violence,’ an

essential element of the charged 924(c) crime.”).)           On August 22,


1 The Court notes that some courts refer to the Force Clause as
the Elements Clause.
                                       3
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 4 of 7 PageID #: 236



2019, the Government filed its Response opposing the Motion,

arguing that in United States v. Hill, 890 F.3d 51 (2d Cir 2018),

the Second Circuit held that Hobbs Act robbery is categorically a

crime of violence, and, as such, Petitioner’s Motion is without

merit.    (Response at 2-3.)     Petitioner has not replied. 2

                                  DISCUSSION

      Section 2255 of Title 28 of the United States Code provides

that:

            A prisoner in custody under sentence of a
            court established by Act of Congress claiming
            the right to be released upon the ground that
            the sentence was imposed in violation of the
            Constitution or laws of the United States, or
            that the court was without jurisdiction to
            impose such sentence, or that the sentence was
            in excess of the maximum authorized by law, or
            is otherwise subject to collateral attack, may
            move the court which imposed the sentence to
            vacate, set aside, or correct the sentence.

To obtain relief under § 2255, a petitioner must demonstrate “a

constitutional error, a lack of jurisdiction in the sentencing


2 On August 21, 2019, the Court issued an electronic Order
providing:   Petitioner thirty days to file a supplement to his
initial petition, i.e., the Motion; the Government twenty days
thereafter to respond; and, Petitioner twenty days to file a reply
to the Government’s response. (See Aug. 21, 2019 Electronic Order
(modifying Aug. 15, 2019 Order to Show Cause (ECF No. 42)).) On
August 22, 2019, the Government filed its response. (See Response,
ECF No. 44.) On September 3, 2019, the Court issued a sua sponte
order extending Petitioner’s deadline to file his reply until
September 23, 2019. (See Sept. 3, 2019 Electronic Order.) Despite
having been afforded the opportunity to do so, to date, Petitioner
has neither supplemented his Motion nor replied to the Government’s
response.   (See Case Docket, in toto.)     Accordingly, the Court
deems the Motion fully briefed.
                                      4
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 5 of 7 PageID #: 237



court, or an error of law or fact that constitutes a fundamental

defect which inherently results in a complete miscarriage of

justice.”    Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000)

(internal quotation marks and citations omitted).               A petitioner

must also show that the error had “substantial and injurious

effect” that caused “actual prejudice.”           Brecht v. Abrahamson, 507

U.S. 619, 637 (1993) (internal quotation marks and citations

omitted); Underwood v. United States, 166 F.3d 84, 87 (2d Cir.

1999) (applying Brecht to a § 2255 motion).            Further, to “obtain

collateral relief a prisoner must clear a significantly higher

hurdle than would exist on direct appeal.” United States v. Frady,

456 U.S. 152, 153 (1982).           A Court must exercise its discretion

sparingly    because    §   2255    applications    “are   in   tension   with

society’s     strong    interest       in   the    finality     of   criminal

convictions.”      Elize v. United States, No. 02-CV-1530, 2008 WL

4425286, at *5 (E.D.N.Y. Sept. 30, 2008) (internal quotation marks

and citation omitted); see also Brecht, 507 U.S. at 633–34, 113 S.

Ct. at 1719.     Here, Petitioner is unable to meet his high burden.

            Petitioner’s reliance on Johnson is misplaced.           There is

no dispute that the Supreme Court held that the Residual Clause

portion of the definition for a “violent felony” found in the Armed

Career Criminal Act was unconstitutionally vague.               See Johnson,

135 S. Ct. at 2555-57.             Likewise, there is little doubt that

Johnson and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), were the

                                       5
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 6 of 7 PageID #: 238



precedential     precursors    to   the   Supreme    Court   striking   down

Section 924(c)’s Residual Clause as unconstitutionally vague in

United States v. Davis, 139 S. Ct. 2319 (2019).                 However, a

conviction under Section 924(c) remains valid if the predicate

offense is a “crime of violence” under the Force Clause, i.e., §

924(c)(3)(A).     See, e.g., Figueroa v. United States, No. 16-CV-

4469, 2020 WL 2192536, at *2 (S.D.N.Y. May 6, 2020); Vilar v.

United States, No. 16-CV-5283, 2020 WL 85505, at *1 (S.D.N.Y.

Jan. 3, 2020).     Indeed, in Hill, the Second Circuit “agree[d] with

all of the circuits to have address the issue . . . and [held]

that Hobbs Act robbery ‘has as an element the use, attempted use,

or threatened use of physical force against the person or property

of another.’”     890 F.3d 51, 60 (2d Cir. 2018)(quoting 18 U.S.C. §

924(c)(3)(A)).     Although Hill predates Davis, the Second Circuit

has reaffirmed Hill’s holding post-Davis.           See, e.g., United State

v. Walker, 789 F. App’x 241, 245 (2d Cir. 2019) (holding that

“[o]ur prior holding in [Hill], that substantive Hobbs Act robbery

is a crime of violence under the [Force C]lause of § 924(c)(3)(A),

is unaffected by Davis, Stokeling, and Barrett and remains binding

on us in this case”) (internal citations omitted); see also United

States v. Biba, 788 F. App’x 70, 72 (2d Cir. 2019) (citing Hill

and stating that “we have held that substantive Hobbs Act robbery

qualifies as a ‘crime of violence’ under the [Force C]lause”).

Thus, since, under Second Circuit precedent, Hobbs Act robbery

                                      6
Case 2:10-cr-00093-JS-WDW Document 49 Filed 12/29/20 Page 7 of 7 PageID #: 239



remains a crime of violence under the Force Clause and may properly

serve as a predicate offense for a Section 924(c) conviction,

Petitioner’s Motion is without merit.          Therefore, upon the record

presented, Petitioner has failed to meet his demanding burden under

Section 2255, thereby compelling the denial of his Motion. 3

                                 CONCLUSION

             Accordingly,   IT   IS   HEREBY   ORDERED   that   Petitioner’s

Motion (see ECF No. 41) is DENIED.             The Clerk of the Court is

directed to mark CLOSED the corresponding civil case, Case No. 16-

CV-3387.

      The Court declines to issue a certificate of appealability

because Petitioner has not made a substantial showing that he was

denied a constitutional right.         See 28 U.S.C. § 2253(c)(2).



                                          SO ORDERED.

                                          __/s/ JOANNA SEYBERT___
                                          Joanna Seybert, U.S.D.J.

Dated:     December 29, 2020
           Central Islip, New York




3 The Court also notes that there is no issue of procedural default
where the Court sentenced Petitioner prior to Johnson and Davis.
See, e.g., Aquino v. United States, No. 13-CR-0536, 2020 WL
1847783, at *2 (S.D.N.Y. Apr. 13, 2020) (“The Court finds that
there was no procedural default in failing to raise a Johnson-type
argument before Johnson was decided.”).

                                      7
